Citation Nr: 1531033	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for non-small cell lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to August 1991.  He died in June 2009.  The Appellant is the Veteran's surviving spouse.  In a November 2011 decisional letter, she was accepted as the Veteran's substitute for purposes of processing this appeal to completion.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in connection with his appeal.  He passed away before the hearing could be scheduled, and the Appellant was instead scheduled for a videoconference hearing before the Board on June 16, 2015; she did not report.  In a letter received on June 22, 2015, and in a report of contact made on June 29, 2015, the Appellant explained that due to mailing address issues, she did not receive her June 2015 Board hearing notice until after the date had passed.  She further requested that her hearing before the Board be rescheduled.  

The record shows that multiple notices sent to the Appellant were returned as undeliverable, and that on June 12, 2015, the RO contacted her by letter at a different address to advise her that they had recently discovered her new address and were enclosing the previously returned correspondence.  In light of the foregoing, and after reviewing the Appellant's motion for a new hearing, the undersigned has determined that good cause for rescheduling the videoconference hearing is shown.  See 38 C.F.R. § 20.702(c)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2008 VA Form 9 (substantive appeal) the Veteran requested a videoconference hearing before the Board.  Due to the Veteran's passing, this hearing was scheduled with the Appellant.  Although she failed to appear for the hearing scheduled in June 2015, for the reasons discussed above, the Board has granted her motion to reschedule the videoconference hearing for good cause shown.  38 C.F.R. § 20.702(c)(2).  Because the Board may not proceed with an adjudication of the Veteran's substituted claim without affording the Appellant the opportunity for such a hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Appellant to be scheduled for a videoconference hearing before the Board at her local RO.  Notice of such hearing should be mailed to the Appellant at her current mailing address.  The case should then be processed in accordance with established appellate practices.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




